                                                                                Case 3:18-cv-00360-WHA Document 151 Filed 12/14/18 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   UNILOC USA, INC.; and UNILOC                                    No. C 18-00360 WHA
                                                                         10   LUXEMBOURG, S.A.,                                               No. C 18-00363 WHA
                                                                                                                                              No. C 18-00365 WHA
                                                                         11                  Plaintiffs,                                      No. C 18-00572 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12                                                                   STATUS REPORT ORDER
                                                                         13   APPLE INC.,

                                                                         14                  Defendant.

                                                                         15                                                   /

                                                                         16          The Court is in receipt of the parties’ joint status report dated December 14. The parties
                                                                         17   shall please submit another joint status report on the progress of the inter partes review
                                                                         18   proceedings by JULY 1, 2019 AT NOON.
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: December 14, 2018.
                                                                         23                                                            WILLIAM ALSUP
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
